DECISION
This is an administrative appeal pursuant to G.L. 1956 (1993 Reenactment) § 42-35-15 from a final order of the Contractors' Registration Board issued on May 27, 1998, pursuant to § 5-65-20 and regulations promulgated in accordance with that section.
The sole question at issue in this appeal is whether or not a portion of a payment of $5,000 made on behalf of the plaintiff ought to be applied to compensation to the defendant contractor for the work in question before the Board. The plaintiff claims that he paid the defendant contractor $3,000 for the work the contractor did at a dwelling owned by the plaintiff at 200 Scituate Avenue in the Town of Johnston, and that amount should be deducted from the amount of compensation the defendant Board ordered that he pay the contractor. The contractor claims that the whole amount of the $5,000 check was for work done at another location, 15 Weeden Street in the Town of Johnston, and that $3,000 should be included in the compensation the plaintiff must pay the contractor.
There is some evidence in the record which would support either conclusion of fact. This Court is forbidden from substituting its judgment for that of the Board as to the weight of the evidence on questions of fact. G.L. § 42-35-15 (g).See also, Rocha v. State Public Utilities Commission,694 A.2d 722, 725-26 (R.I. 1997).
The final order of the Board is affirmed.
The defendants will present a final judgment for entry on notice to the plaintiff.